El Juez Presidente Sr. HerNÁNdez,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra resolución de la Corte de Distrito de Mayagüez, dictada el 24 de enero del corriente año, desestimando en todas sus partes el memorándum de costas y. desembolsos presentado por el abogado Don A. Malaret, defensor de sí mismo en el pleito No. 2729 seguido en la expresada corte por Leonor Busigó Pou v. Rosa Yordán y otros sobre declaración de propiedad y nulidad. En dicho memorándum sólo se consignan partidas relativas a honorarios del abogado Malaret ascendentes en su totalidad a $500. . .
La transcripción del récord elevada a esta Corte Suprema a los efectos de la apelación se compone de los siguientes documentos: 1. Memorándum de que se deja hecho mérito; 2. Moción impugnando ese memorándum; 3. Resolución de la corte en los términos ya expresados; 4. Escrito de apelación, y 5. Certificación del secretario autenticando los relacionados documentos.
La demandante, Leonor Busigó Pou, impugna el memorándum del Abogado Malaret, no por ser indebidos los hono-rarios que reclama sino por ser excesiva su cuantía de. $500 y la corte en su resolución apelada desestimó el memorándum por entender que la ley no concede honorarios a un abogado que comparece en el pleito representándose a sí mismo.
La argumentación de la parte apelante en su alegato escrito ante esta Corte Suprema tiende a sostener su derecho al cobro de honorarios en su propia defensa y dice que la *629corte de Mayagüez fue más allá de lo que le pedía la repre-sentación contraria, pues ésta no contradijo el memorándum de honorarios por indebidos sino por excesivos, habiendo pedido únicamente la rebaja de su cuantía. La representa-ción de la parte demandante además de argumentar sobre la procedencia de la resolución apelada, alega que por el récord no es posible venir en conocimiento de si la parte apelante obtuvo a su favor la condena de la otra parte al pago de las costas, desembolsos y honorarios de abogados, ni de si la materia litigiosa reclamada en la demanda excede o nó de $500.
Esa alegación que propiamente afecta a la deficiencia del récord, es inadmisible. Tal como se planteó el debate en la corte inferior, limitado exclusivamente a si los honorarios de Malaret eran excesivos o nó, era de presumirse, aceptado por ambas partes que había récaído sentencia condenando a la demandante al pago de honorarios del abogado o abo-gados de la parte contraria y que, la cuantía litigiosa excedía de $500. A la. p,arte impugnadora incumbía destruir esa pre-sunción, adicionando el récord en la forma correspondiente:.
Por lo que toca a la cuestión levantada oficiosamente por la corte inferior acerca de que la ley no'Concede honorarios a un abogado que comparece en el pleito representándose a sí mismo, opinamos que tal cuestión no puede considerarse y resolverse en el incidente sobre impugnación del memorán-dum de costas, desembolsos y honorarios, pues si una de las partes en un pleito tiene derecho a que en el caso de que se le concedan las costas se le abone por la parte condenada el im-porte de los honorarios devengados por su abogado, ese de-recho también debe ser' declarado en la sentencia condenando expresamente al pago de honorarios, como así lo dijimos al resolver el caso de Veve v. El Municipio de Fajardo, 18 D. P. R., 764. Al resolver dicho caso expresamos también que en la impugnación del memorándum de costas, desem-bolsos y honorarios podrá discutirse no el derecho a cobrar las cantidades que dichos conceptos entrañan, cuyo derecho *630habrá sido declarado por sentencia, sino la extensión de ese derecho, bien por ser excesivos los honorarios, bien por tra-tarse de partidas de costas y de desembolsos indebidos o excesivos.
• Haciendo aplicación de dicha doctrina llegamos a la con-clusión de que la corte inferior carecía de jurisdicción para considerar y decidir si un abogado tiene o nó derecho a cobrar de la contra parte honorarios por su propia defensa. Esa cuestión debía decidirse en la sentencia que pusiera fin al pleito concediendo o negando tales honorarios, y la resolución podía ser apelada, bien estableciendo el recurso contra esa parte de la sentencia, bien contra la sentencia en su totalidad.
Tampoco esta corte puede hoy decidir si la cuantía de los honorarios del abogado Malaret es excesiva o nó, pues le falta base para ello. La corte inferior no ejerció discreción alguna en el asunto por entender que los honorarios eran indebidos y como carecía de jurisdicción para hacer esa apre-ciación en el incidente sobre impugnación de costas incurrió en manifiesto error y está por tanto en el deber de conside-rar la importancia del trabajo y de los conocimientos profe-sionales empleados por el abogado Malaret en el caso, para llegar a la determinación de la cantidad que deba concedér-sele por concepto de honorarios.
Véase el caso de The Fajardo Development Co. v. Sucesión Morfi, 17 D. P. R., 1120.
Por las razones expuestas debe revocarse la resolución apelada, debiendo la corte inferior dictar la que proceda sobre la impugnación de honorarios del abogado Malaret, sometida a su consideración previo el cumplimiento de los trámites prevenidos por la ley.

Revocada con instrucciones a la -corte inferior para que dicte la resolución que proceda de acuerdo con los principios enunciados en la opinión.

Jueces concurrentes: Sres. Asociados MacLeary, Wolf, del Toro y Aldrey.